Citation Nr: 0602276	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
June 1948 and from October 1950 to November 1951. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In April 2004, the Board denied the claim.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2005, the Court remanded 
the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

Pursuant to the Court's August 2005 order, additional 
development is needed. 

In the joint motion for remand granted by the Court, the 
parties noted that the veteran's service medical records were 
probably destroyed in the fire at the National Personnel 
Records Center in 1973.  Where the denial of a veteran's 
claim rests, in part, on the government's inability to 
produce records that were once in its custody, the VA has an 
enhanced duty to assist a veteran in obtaining sufficient 
evidence from alternate or collateral sources.  See Garlejo 
v. Derwinski, 2 Vet. App. 619 (1992); Dixon v. Derwinski 3 
Vet. App. 261 (1992).  Alternative evidence can include lay 
statements from the veteran, buddy statements from fellow 
service members or service medical personnel, statements from 
family or friends, and evidence of complaints or treatment 
after service. 

The Board notes that it sent the veteran a general letter in 
November 2005 regarding his right to submit additional 
evidence now that the appeal was before the Board on remand.  
Significantly, the veteran replied that he had no new 
evidence to submit. However, in order to ensure full 
compliance with the Court's August 2005 order, the Board must 
remand the case.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran that he may submit 
alternative evidence in support of his claim, such 
as lay statements from the veteran, buddy 
statements from fellow service members or service 
medical personnel, statements from family or 
friends, and evidence of complaints or treatment 
after service.  Also inform the veteran as to who 
is responsible for submitting particular evidence 
and what assistance VA may offer.  See 38 U.S.C.A. 
§§5103, 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2005). 

2.  Readjudicate the claim for service connection 
for a right knee injury.  If the decision remains 
adverse to the appellant, provide him and his 
representative with a supplemental statement of the 
case and the appropriate opportunity for response.  
Then, return the case to the Board for its review, 
as appropriate.

The Board expresses no opinion as to the ultimate outcome on 
the merits.  The appellant has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   Claims 
remanded by the Court or Board must be handled expeditiously.  
See
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  Under 
38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

